Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Further, light cover 200 may be returned to the first shape by returning to the heated state when installation is complete." Id. Therefore, the claimed features are clearly supported in the drawings and the claim objections should be reconsidered and withdrawn” (pages 7-9).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
During the interview, Applicant explains how the installation process work. The claim and drawing objections can be withdrawn.
With respect to the Applicants’ remarks that, “Similarly, Choi is silent with respect to a second shape being configured to widen a gap between the lower portion of the optical sheet and the blocking portion during an installation of the light cover as the Office Action states on page 5. Therefore, the combination of cited references fails to disclose the claimed feature.” (pages 9-12).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
During the interview, Examiner explained to Applicant that the cited art teaches either way of the shape memory alloy changing shape. 
In this case, Gorilovsky teaches: a structure comprises a shape-memory alloy which will bend/curved the structure when the temperature is above a predefined temperature (paragraph [146]-[152]) and/or remembers two different shapes (paragraph [146]-[152]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include the above 
The motivation to modify the previous discussed structure with the current feature is to reduce the cost by using the know material and/or protect the modified structure in the operational mode (deformed to a shape which bent toward to the body) and/or allow more space for installation (deformed to a shape with more space for installation as discussed above).
With respect to the Applicants’ remarks that, “In addition, the Office Action lacks a reasoned explanation for why a person of ordinary skill in the art would have been motivated to modify Choi in the manner asserted by the Examiner. "There must be a reason or suggestion in 
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gorilovsky teaches: a structure comprises a shape-memory alloy which will bend/curved the structure when the temperature is above a predefined temperature (paragraph [146]-[152]) and/or remembers two different shapes (paragraph [146]-[152]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include the above discussed known material (shape memory alloy which can remembers one or two states with two different shapes) and modify to previous discussed structure (modified with a proper range of temperature with associated degree of bending of two shapes, closer to the body and away from the body, based on a heated and a cooled states for operational and an installation modes) so as to have (Choi in view of Gorilovsky): a second shape associated with a cooled state (modified by Gorilovsky; when the temperature is below a predetermine temperature) in which the blocking portion extends diagonally away from the lower portion of the optical sheet (modified by Gorilovsky; the alloy will change to one shape in cooled state, so that it will have more space for the installation when the screws are not installed as shown in Fig 2; ), the second 
The motivation to modify the previous discussed structure with the current feature is to reduce the cost by using the know material and/or protect the modified structure in the operational mode (deformed to a shape which bent toward to the body) and/or allow more space for installation (deformed to a shape with more space for installation as discussed above). 

/JERRY WU/             Primary Examiner, Art Unit 2841